Citation Nr: 0523898	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  99-17 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel






INTRODUCTION

The veteran had active military service from February 1953 to 
February 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision by the New 
York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), declining to reopen the veteran's 
claim for service connection for bilateral hearing loss 
because no new and material evidence was submitted.  A prior 
RO rating decision dated September 1960 denied the veteran's 
claim for service connection for bilateral hearing loss.

The issue of whether new and material evidence has been 
submitted to reopen a claim of service connection for 
bilateral hearing loss is decided herein, while the issue of 
service connection for bilateral hearing loss is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the claimant if further 
action is required.


FINDINGS OF FACT

1.  In a decision of September 1960, the RO denied the 
veteran's claim of service connection for bilateral hearing 
loss.  He was properly notified and did not file an appeal.

2.  Evidence received since the September 1960 RO decision is 
new, and bears substantially and directly on the matter at 
hand; it is so significant that it must be considered with 
all evidence of record in order to fairly adjudicate the 
appeal.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of service connection for bilateral hearing loss.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.  
 
In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).

The Board notes that a substantially complete claim was 
received in June 1998, before the enactment of the VCAA.  

A letter dated in May 2004 provided the veteran the notice 
required under the VCAA and the implementing regulations.  
The letter instructed the veteran that new and material 
evidence was required to reopen his claim.  In addition, 
although the letter did not specifically inform the appellant 
to submit any pertinent evidence in his possession, it 
informed him of the evidence required to substantiate his 
claim and that he should submit such evidence or provide VA 
with the information necessary for such evidence to be 
obtained on his behalf. 

Additionally, the May 1999 statement of the case and January 
2000 and August 2004 supplemental statements of the case 
provided guidance regarding the evidence necessary to 
substantiate his claim.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Factual Background

Careful review of the record reveals that the RO denied the 
veteran service connection for bilateral hearing loss in an 
unappealed rating decision in September 1960.  The RO found 
there was no evidence of, or treatment for, any ear pathology 
during service.  In addition, the veteran had not submitted 
any evidence of a current hearing loss.

The veteran's service medical records (SMRs) were of record 
at the time of the September 1960 RO decision.  There was no 
indication in the SMRs that the veteran had any hearing loss.  
They do state that the veteran was assigned to the 514th and 
352nd Bomb Squadrons, 376th Bombardment Wing, Barksdale Air 
Force Base, Louisiana.

The September 1960 RO rating decision denying the veteran 
service connection for bilateral hearing loss was the final 
decision before the veteran's current claim.  He did not 
appeal this decision.

In July 1980, a United States Congressman requested the 
status of the veteran's claim.  With his letter, he submitted 
a letter from the veteran, which was not dated.  The veteran 
stated that while in service, he was part of bomber flight 
training and was put in a high altitude chamber.  One of the 
tests was a quick decompression from 40,000 to 15,000 feet.  
He blacked out and was sent to the hospital and examined.  
Since that time, he has had ear problems.

In June 1998, the veteran submitted the current claim for 
service connection for bilateral hearing loss.  With the 
claim, he submitted a letter from his ex-wife stating she 
knew the veteran before and after the service and his hearing 
was fine before the service.  However, after his discharge, 
he had trouble hearing and it became worse through the years.

In a July 1998 letter, a private otolaryngologist, B.M., 
M.D., stated he had seen the veteran a number of times 
beginning in 1993 through 1996.  The veteran reported being 
exposed to loud noises for four years in the 1950's as an 
aircraft mechanic in the service.  The physician stated that 
an audiogram in December 1993 showed a mild to moderate mixed 
hearing loss in both ears.  He had reviewed the veteran's 
service medical records and noted that there was no mention 
of hearing loss in service.  However, he opined that with 
regular loud exposure to noise from aircraft machinery over a 
four-year period, it is likely that the hearing loss could be 
in part related to the veteran's military service.

In September 1999, the veteran submitted a July 1999 
treatment note from B.M., M.D. who diagnosed the veteran with 
moderately severe hearing loss sloping to profound at higher 
frequencies.



Analysis

Generally, a claim, which has been denied in an unappealed RO 
decision or an unappealed Board decision, may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108 (2004), which provides that if new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156 (a);  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence submitted since the September 1960 RO rating 
decision included the veteran's statements, lay statements, a 
medical record documenting treatment and a medical opinion 
from a private physician.  The medical record submitted 
documents that the veteran has a current bilateral hearing 
loss.  In addition, the medical opinion from B.M., M.D. 
states that the veteran's current bilateral hearing loss 
could be related to his military service.

The Board notes that the private physician's nexus opinion is 
new, as it had not been previously submitted to the RO.  
Further, it is so significant that it must be considered in 
order to fairly decide the merits of the claim because it 
suggests a connection between the veteran's current 
disability and his service.  Having decided that the private 
medical opinion is new and material, there is no need to 
discuss whether the other evidence is likewise new and 
material, as the claim will be reopened solely on the basis 
of this evidence.  Accordingly, reopening of the claim of 
service connection for bilateral hearing loss is in order.

 
ORDER

As new and material evidence has been submitted, reopening of 
the claim of service connection for bilateral hearing loss is 
granted.


REMAND

As an initial matter, the Board notes that the VCAA and 
implementing regulations are also applicable to the veteran's 
reopened claim.  Having reopened the veteran's claim, the 
Board notes that the veteran has not been afforded a VA 
examination to determine the etiology of his bilateral 
hearing loss.  The Board therefore concludes that an 
additional examination should be conducted prior to appellate 
review of the veteran's case.

In light of the above discussion, this case is REMANDED for 
the following actions to be performed in sequential order:

1.  The RO should contact the veteran and 
obtain from him the names and addresses 
of all medical care providers, VA or non-
VA, which treated him for bilateral 
hearing loss since his discharge from 
service.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  Of particular 
interest are all of the treatment records 
concerning the veteran by Barry Maisel, 
M.D.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that they are provided 
the opportunity to obtain and submit 
those records for VA review.

2.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination to determine 
the nature and etiology of the claimed 
bilateral hearing loss.  All indicated 
tests and studies are to be performed, 
and all potential diagnoses should be 
either confirmed or rejected.  The 
examiner is to obtain from the veteran a 
social and industrial history from the 
veteran regarding any noise exposure both 
prior and subsequent to his period of 
active service. Prior to the examination, 
the claims folder must be made available 
to the physician for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Based upon 
the examination results and the review of 
the claims folder, the examiner should 
indicate whether it is at least as likely 
as not that any bilateral hearing loss 
had its onset during military service.  
The rationale for all opinions expressed 
must be clearly set forth by the 
physician in the examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the claims 
folders to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

5.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


